                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                          DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                          DATE FILED: 3/10/2020
------------------------------------------------------------------X
  MICHAEL SAMBORSKY,                                              :
                                                                  :
                                                  Plaintiff,      :
                              -against-                           :          1:20-cv-00298-GHW
                                                                  :
  SARA ROTHSTEIN, doing business as 32BJ                          :              ORDER
  Benefit Funds, ALBERTA GALDRI, doing                            :
  business as 32BJ Benefit Funds, and REGINE                      :
  BRETON doing business as                                        :
  32BJ Benefit Funds,                                             :
                                                                  :
                                               Defendants. :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

           On March 6, 2020, the Court ordered that the initial pretrial conference scheduled for March

12, 2020 would take place by telephone rather than in person. Dkt No. 8. However, given

Plaintiff’s pro se status, the Court now orders that, as originally ordered, the initial conference will

take place in person in Courtroom 12C of the Daniel Patrick Moynihan United States Court House,

500 Pearl Street, New York, New York. Dkt No. 3. The conference will take place at 3 p.m.

           Defendants are directed to serve a copy of this order on Plaintiff and to retain proof of

service.

           SO ORDERED.

Dated: March 10, 2020
New York, New York                                                __________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
